DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Election/Restrictions
Applicant’s election without traverse of group in the reply filed on 2/26/2021 is acknowledged.
Claims 14, 15, 19, 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/26/2021. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 6, 7, 12, 13, 16, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Persson et al. (2011/0039021).
Regarding claim 1: Persson discloses a line marking device comprising:
a cart with at least one steerable wheel and at least two moving elements, wherein the steerable wheel is rotatable around its axle such that the cart is rollable over a surface and 
a GNSS receiver or a reflector for a robotic total station mounted on the cart (Paragraph 0070-0071); and
at least one marking unit for depositing a material to mark a line mounted on the cart, wherein a nozzle is directed towards a ground below the line marking device (Paragraph 0070-0071); and 
an interface mounted on the cart for a comparator adapted to compare a detected location by the GNSS receiver to a predetermined pattern (Paragraph 0070-0071); and 
the cart comprises a steering unit for autonomously pivoting the at least one steerable wheel direction (Paragraph 0070-0071, wherein one wheel can be held stationary and caused to pivot to steer the cart).
Regarding claim 2: Persson discloses wherein the steering unit comprises a motor adapted to pivot the steerable wheel towards an intended direction of movement (Paragraph 0070-0071, wherein the motor of one wheel can be used to cause the other wheel to pivot towards an intended direction of movement).
Regarding claim 6: Persson discloses wherein the spray nozzle is mounted on an arm, the arm extends from the cart, and the arm comprises a hinge for folding the arm to the cart (Paragraph 0080).
Regarding claim 7: Persson discloses wherein the device comprises a paint tank, wherein the paint tank is arranged at least partially below the axle of the steerable wheel (Fig. 1 and Paragraph 0080).
Regarding claim 12: Persson discloses wherein the device comprises exactly two moving elements (Paragraph 007-0071).
Regarding claim 13: Persson discloses wherein the device comprises a comparator which is mounted to the cart and connected to the interface, the comparator is adapted to compare a detected location by GNSS receiver to a predetermined pattern and the motor is controlled by the comparator (Paragraph 0070).
Regarding claim 16: Persson discloses wherein the marking unit is a spray nozzle (Paragraph 0125).
Regarding claim 18: Persson discloses wherein the comparator is adapted to determine the direction of intended movement (Paragraph 0070).
Claims 3-5, 8-11, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael D Lang whose telephone number is (571)270-3213.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/MICHAEL D LANG/Primary Examiner, Art Unit 3668